DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims status
In the amendment filed on January 14, 2022, claim 2 has been cancelled, and claims 1 and 3-17 have been amended.  Therefore, claims 1 and 3-17 are currently pending for examination.

Claim Objections
Claims 1, 7, 13 and 14 are objected to because of the following informalities: the Claims recite "its active operating state", “its inactive operating state” or “its power supply”. For the purpose of the examination, the examiner will assume that "its" is referring to "of -the immobilize transponder means”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
The rejections under 35 U.S.C. 101 in the previous office action are withdrawn due to amendment to claim 27 filed on January 14, 2022.

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b)  in the previous office action are withdrawn due to amendments filed on January 14, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tessier et al. (Tessier: US 2011/0291797) in view of Ryu (KR20150137885A, see attached copy of machine translation).
Regarding Claim 1, Tessier teaches an authentication device for a motor vehicle, wherein the authentication device comprises: 
an immobilize transponder means for deactivating an engine immobilizer of the motor vehicle (Fig. 2, 45 and 8 and para 34, the bypass module 2 demodulates the RF signal transmitted from the immobilizer 8 and the microcontroller 32 analyses and decodes the signal containing the security information request. Subsequently, the bypass module 2 Answers 58 the security information request of the immobilizer 8 and Returns 60 the appropriate information requested by immobilizer 8, such as a code … to thus permit the remote start of a vehicle), 
a first reception device, which is set up to receive radio communication (Fig. 1-2, 22 and 4 and para 24, RF), 
a controller coupled with the first reception device and with the immobilize transponder means for evaluating radio communication, which is received by the first reception device, and for outputting control instructions to the immobilize transponder means (Fig. 2, 32, 39 and para 34, a serial data communication link connects the remote starter 4 and the bypass module 2 such that a data command may alternatively Activate 54 the bypass module 2. It is at this point that the bypass module 2 enters Read 56 mode and waits to receive the security information requests of the immobilizer 8. In particular, the bypass module 2 demodulates the RF signal transmitted from the immobilizer 8 and the microcontroller 32 analyses and decodes the signal containing the security information request. Subsequently, the bypass module 2 Answers 58 the security information request of the immobilizer 8 and Returns 60 the appropriate information requested by immobilizer 8), 
wherein the immobilize transponder means is switchable at least between an active operating state, which causes the deactivation of the engine immobilizer, and an inactive operating state (par 34, a data command may alternatively Activate 54 the bypass module 2. It is at this point that the bypass module 2 enters Read 56 mode and waits to receive the security information requests of the immobilizer 8. In particular, the bypass module 2 demodulates the RF signal transmitted from the immobilizer 8 and the microcontroller 32 analyses and decodes the signal containing the security information request. Subsequently, the bypass module 2 Answers 58 the security information request of the immobilizer 8 and Returns 60 the appropriate information requested by immobilizer 8, such as a code, a challenge response, or a response based on the encrypted function output of a code and a challenge response), 
wherein the controller is arranged to output a switching signal for switching the operating state of the immobilize transponder means to the active operating state in response to a predetermined control signal detected by the first reception device (para 34, …a data command may alternatively Activate 54 the bypass module 2. It is at this point that the bypass module 2 enters Read 56 mode and waits to receive the security information requests of the immobilizer 8. In particular, the bypass module 2 demodulates the RF signal transmitted from the immobilizer 8 and the microcontroller 32 analyses and decodes the signal containing the security information request. Subsequently, the bypass module 2 Answers 58 the security information request of the immobilizer 8 and Returns 60 the appropriate information requested by immobilizer 8).
Tessier does not explicitly teach wherein the immobilize transponder means has an active transponder, which is switchably coupled to a power supply, and that the switching state of the power supply is switched by means of the controller for switching the immobilize transponder means at least between its inactive operating state and its active operating state,  in order to arrange for switching an ability of the immobilize transponder means for communication with the engine immobilizer of the motor vehicle being allowed or prevented through engaging the immobilize transponder in its power supply.
However, the preceding limitation are known in the art of controlling power of transponder devices. Ryu teaches an active transponder, which is switchably coupled to a power supply, and that the switching state of the power supply is switched by means of the controller for switching the active transponder means at least between its inactive operating state and its active operating state (Fig. 1, 30 and para 22), in order to arrange for switching an ability of the active transponder means for communication being allowed or prevented through engaging the active transponder in its power supply (Fig. 3 and para 49 and para 54-56:  the RFID tag turns on or off the power of the active RFID chip … active RFID chip, and sensor separately attached to the RFID tag must receive power from the battery for communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ryu in order to minimize the power consumption (Ryu: para 9).

Regarding Claim 3, the combination of Tessier and Ryu teaches an authentication device according to claim 1, wherein the immobilize transponder means comprises a crypto-chip transponder (Tessier: para 26, microcontroller 32 executes encryption algorithms needed to interact with the immobilizer). 

Regarding Claim 4, the combination of Tessier and Ryu teaches an authentication device according to claim 3, wherein the crypto-chip transponder has a virtualized crypto-chip which is coupled to a transmission and reception interface and acts together with said transmission and reception interface as a crypto-chip transponder (Tessier: Fig. 2, 32, 39 and 45 and para 26, microcontroller 32 executes encryption algorithms needed to interact with the immobilizer and para 32, The bypass module 2 is thus capable of emulating a variety of security codes and challenge responses of different vehicle transponders 26. Since the module emulates the encrypted transponder communications, it is a virtualized crypto-chip). 

Regarding Claim 5, the combination of Tessier and Ryu teaches an authentication device according to claim 4, wherein the crypto-chip transponder is set up in a configurable manner, wherein by means of configuration of the crypto-chip transponder the authentication device for deactivating the engine immobilizer of a selected vehicle type and/or a selected vehicle model is adaptable (Tessier: para 32, These programming methods, along with the capability of the microcontroller 32 to recognize and reproduce the different RF modulation and demodulation schemes of different vehicles 10 in which the bypass module has been installed, advantageously permits the bypass module 2 to be installed in different vehicle types) and/or 
in that the first reception device is set up in a configurable manner, wherein by means of the configuration of the first reception device the authentication device is adaptable to receive predetermined signals. 

Regarding Claim 6, the combination of Tessier and Ryu teaches an authentication device of claim 1, wherein verification data are deposited on data memory of the controller (Tessier: para 26, security information 38 is stored on a programmable memory 39, such as an EEPROM memory, located on the bypass module 2 or on the microcontroller 32) or a data memory connected to the controller for verification by the controller, of whether a radio signal received by the reception device is to be regarded as the predetermined control signal. 

Regarding Claim 8, the combination of Tessier and Ryu teaches an authentication device according to claim 1, wherein the authentication device has a transmission and reception device, said transmission and reception device being configured as a Low Frequency and/or High Frequency interface, which is set up for wireless communication of the authentication device with a vehicle-side control unit for wireless data exchange between the authentication device and the control unit (Tessier: para 26, The microcontroller 32 processes data received from the RF interface 34 … needed to interact with the immobilizer 8 and the vehicle's main computer 24 and see also para 34). 

Regarding Claim 9, the combination of Tessier and Ryu teaches an authentication device according to claim 8, wherein the transmission and reception device is configured wherein the authentication device by means of configuration of the transmission and reception device is configurable for wireless data exchange with a vehicle-mounted control unit of a selected vehicle type and/or a selected vehicle mode (Tessier: para 32, These programming methods, along with the capability of the microcontroller 32 to recognize and reproduce the different RF modulation and demodulation schemes of different vehicles 10 in which the bypass module has been installed, advantageously permits the bypass module 2 to be installed in different vehicle types. The bypass module 2 is thus capable of emulating a variety of security codes and challenge responses of different vehicle transponders 26 needed to bypass a variety of immobilizers located on different vehicle model types). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tessier in view of Ryu further in view of Mickle et al. (Mickle: US 2007/0176752 A1).
Regarding Claim 7, the combination of Tessier and Ryu teaches an authentication device according to claim 1, but does not explicitly disclose wherein the controller comprises a timer or that the controller is coupled to a timer, and that the controller is arranged after a predetermined maximum active time of the immobilize transponder means to switch the immobilizer transponder means to its inactive operating state. 
However, the preceding limitation are known in the art of transponder devices. Mickle teaches a power management for active transponder (abstract) and wherein the controller comprises a timer or that the controller is coupled to a timer, and that the controller is arranged after a predetermined maximum active time of the immobilize transponder means to switch the immobilizer transponder means to its inactive operating state (para 34, the buffer device 20 generates a DC wake-up signal and provides the DC wake-up signal to the sleep input (pin) of the associated processing unit 25. The DC wake-up signal causes the processing unit 25 to move from the inactive, sleep state to its active state. … In the active state, the processing unit 25 is able to perform any action that is required by the received commands, such as waking up the associated RF transmitter 20 and causing it to transmit an information signal to the interrogator unit 55. When finished (or after some predetermined period of time), the processing unit 25 can return to an inactive, sleep state until subsequently woken up as described herein. The buffer device 20 may be any type of device that includes electronic circuitry for performing the functionality just described.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mickle in order to reduce the power consumption of transponder (Mickle: para 2).

Claims 10-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tessier in view of Ryu further in view of Van Wiemeersch et al. (US 2015/0363988 A1)
Regarding Claim 10, the combination of Tessier and Ryu teaches an authentication device according to claim 1, but does not explicitly disclose wherein the first reception device comprises a low frequency interface and/or a High Frequency interface. 
However, the preceding limitation is known in the art of vehicular communication devices. In the same field of endeavor, Van Wiemeersch teaches a mobile communication device operates to provide commands to the vehicle and to receive information from the vehicle through the sleeve (para 8). Such commands include the remote start (para 32, remote start button 56 and para 37). Van Wiemeersch further teaches wherein the first reception device comprises an LF interface and/or an HF interface (Fig. 1, NFC communication 42, and para 25, NFC communication is 13.56 MHz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Van Wiemeersch in order to harvest energy and/or charge the battery (Van Wiemeersch: para 24-25).

Regarding Claim 11, the combination of Tessier and Ryu teaches an authentication device according to claim 1, but does not explicitly disclose wherein the first reception device is designed as a Bluetooth low-energy interface. 
However, the preceding limitation is known in the art of vehicular communication devices. In the same field of endeavor, Van Wiemeersch teaches a mobile communication device operates to provide commands to the vehicle and to receive information from the vehicle through the sleeve (para 8). Such commands include the remote start (para 32, remote start button 56 and para 37). Van Wiemeersch further teaches wherein the first reception device comprises an LF interface and/or an HF interface (Fig. 1, NFC communication 38 and para 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Van Wiemeersch in order to harvest energy and/or charge the battery (Van Wiemeersch: para 24-25).

Regarding Claim 12, the combination of Tessier, Ryu and Van Wiemeersch teaches an authentication device according to claim 10, wherein the authentication device is configured as a portable ID transmitter and/or the authentication device is configured as a mechanical motor vehicle key with at least one key bit (Tessier: para 35, non-transponder vehicle key with bypass module performs as transponder vehicle key). 

Regarding Claim 13, the combination of Tessier, Ryu and Van Wiemeersch teaches an authentication system for a motor vehicle, comprising an authentication device according to claim 12, a base station having a transmission device for transmitting the predetermined control signal, a radio device which is arranged at the base station and coupled to the transmission device, wherein the radio device is adapted to receive an activation signal and to cause a transmission of the predetermined control signal by means of the transmission device of the base station for switching the immobilize transponder means to its active operating state (Para 24, a user operated remote transmitter 16 comprising a transmitter antenna 18 for signaling an ignition command over radio frequency (RF) signal 20 to a remote vehicle starter 4 comprising a receiver antenna 22 and para 34). 
Tessier does not explicitly disclose switching the immobilize transponder means to its active operating state after a check of the activation signal has confirmed an authorization.
However, the preceding limitation is known in the art of vehicular communication devices. Van Wiemeersch teaches a mobile communication device operates to provide commands to the vehicle and to receive information from the vehicle through the sleeve (para 8). Such commands include the remote start (para 32, remote start button 56 and para 37).
Van Wiemeersch further teaches a base station having a transmission device for transmitting the predetermined control signal, a radio device which is arranged at the base station and coupled to the transmission device, wherein the radio device is adapted to receive an activation signal and to cause a transmission of the predetermined control signal by means of the transmission device of the base station for switching the immobilize transponder means to its active operating state (para 32, remote start button 56 and para 37) after a check of the activation signal has confirmed an authorization (para 33, The communications/instructions from the phone 14 to the sleeve 16 are through Bluetooth.RTM. 38, 40 or NFC 42. While Bluetooth.RTM. communication requires encrypting data and para 31, A Bluetooth.RTM. pair uses, between the respective devices, an optional pre-shared key authentication and encryption algorithms widely considered acceptably strong when correctly used. During Bluetooth.RTM. pairing the devices mutually authenticate each other using a passkey and set up a link key for later authentication.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Van Wiemeersch in order to enhance the security of the system (Van Wiemeersch: para 31).

Regarding Claim 16, the combination of Tessier, Ryu and Van Wiemeersch teaches authentication system according to claim 13, wherein the radio device is configured as a Bluetooth interface, as a Bluetooth low-energy interface and/or as a Wireless Local Area Network interface (Van Wiemeersch: FIG. 1, 40, 38, 37). 

Regarding Claim 17, the combination of Tessier, Ryu and Van Wiemeersch teaches a process comprising:
temporarily providing access to a motor vehicle functionality of a motor vehicle which is coupled functionally to the authentication device according to claim 12 by 
- transmitting a predetermined control signal to the authentication device for activating an immobilize transponder means, such that the engine immobilizer of the motor vehicle is disabled (Tessier: para 34, The remote starter 4 receives a start 52 command from the user 12, which in turn sends a start signal to the vehicle main computer 24 to engage ignition. …  a serial data communication link connects the remote starter 4 and the bypass module 2 such that a data command may alternatively Activate 54 the bypass module 2. It is at this point that the bypass module 2 enters Read 56 mode and waits to receive the security information requests of the immobilizer 8. In particular, the bypass module 2 demodulates the RF signal transmitted from the immobilizer 8 and the microcontroller 32 analyses and decodes the signal containing the security information request. Subsequently, the bypass module 2 Answers 58 the security information request of the immobilizer 8 and Returns 60 the appropriate information requested by immobilizer 8, …. The present invention, therefore, emulates a vehicle key 28 bearing a transponder 26 to thus permit the remote start of a vehicle.)
 and/or releasing the predetermined control signal for transmission to the authentication device by a decentralized infrastructure for activating the immobilize transponder means, such that the engine immobilizer of the motor vehicle is disabled.

Allowable Subject Matter
Claim 14 is allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on January 14, 2022 have been fully considered.
Applicants arguments regarding Zanetta reference on page 12 is moot in view of new grounds of rejections.
Applicants arguments regarding Tessier reference on page 11 are not persuasive. 
On page 11 of the Applicant’s Response, applicants argue that “Tessier discloses enabling an OEM security system comprising an immobilize transponder to be bypassed in connection with a radio key (remote vehicle starter) which is specified, inter alia, in cited paragraphs [0032], [0039], and [0034] of Tessier.  The approach described, e.g., in paragraph [0034] of Tessier, is that a bypass module's output depends on received security information. This approach is in contrast to amended claim 1 at least in the limitation of amended claim 1 directed to an immobilize transponder which is adapted to be switched off and on and, furthermore, which is adapted to do so in dependence on a signal received by a controller which, in turn, is triggered by an external device through a first reception device. However, switching off and on is structurally clearly beyond what is described as being effected within an input- dependent signal output in accordance within a bypass implementation type of the Tessier device”.
In response, Examiner respectfully disagrees because the bypass module acting as transponder and communicate with immobilizer to permit the remote start of a vehicle (para 34). Therefore, the engine immobilizer is deactivated effectively since the vehicle is starting remotely. Examiner relies on the newly found Ryu reference for the feature of switching the power supply to active transponder on and off.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687